Citation Nr: 0429355	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  98-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1990 to July 
1990, and from February 1995 to September 1997.  This appeal 
arises from a July 2002 rating decision of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, regional office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004), VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA letter sent to the veteran in May 2002 did not 
notify the veteran of the evidence he needed to supply and 
what VA would do in order to assist him with his claim for a 
total rating based on individual unemployability  under 
Quartuccio, supra.

The veteran contends that he is unable to work due to his 
service connected disabilities, which include mood disorder 
with major depressive features; spondylolysis, spiral 
stenosis, disc bulging and degeneration, L5-S1, L3-4; 
migraine headaches; ulnar nerve neuropathy; and residuals of 
neck injury.  His combined service connected disability 
evaluation is 80 percent.

The Board notes that the most recent VA examinations of the 
veteran's service connected disabilities were conducted in 
2001, and did not include opinions as to the impact of his 
disabilities on his ability to secure and follow a 
substantially gainful occupation.  The status of a disability 
is a medical determination which must be made from the 
records, without resort to independent medical judgment by 
the Board.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, the most recent VA outpatient treatment records 
in the claims folder are dated in July 2002.  Current records 
must be obtained in order to properly evaluate his claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for a total disability rating 
based on individual unemployability.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claims.  

2.  The RO should obtain copies of the 
complete treatment records of the veteran 
from the VA Medical Center in Biloxi, 
Mississippi, since July 2002.  All 
records obtained should be associated 
with the claims folder.

3.  The veteran should be scheduled for 
VA examination(s) to determine the 
current severity of his service-connected 
spondylolysis, spiral stenosis, disc 
bulging and degeneration, L5-S1, L3-4; 
migraine headaches; ulnar nerve 
neuropathy; and residuals of neck injury.  
The examiner(s) should be asked to render 
an opinion as to the impact of the 
veteran's service-connected disabilities 
on his industrial capabilities, and 
specifically, whether the veteran's 
service-connected disabilities, to the 
exclusion of age and the existence or 
degree of non-service-connected 
disabilities, prevents employment.  The 
claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

4.  The veteran should be scheduled for 
an examination by a VA psychiatrist to 
determine the proper nature and severity 
of the veteran's service connected mood 
disorder with major depressive features, 
as well as its impact on his social and 
industrial capacity.  The examiner is 
requested to consider the applicable 
provisions of the Diagnostic and 
Statistical Manual of Mental Disorders, 
4th edition (DSM-IV) and provide a Global 
Assessment of Functioning score (GAF), 
with interpretation of the significance 
of that score.  The examiner should be 
asked to render an opinion as to the 
impact of the veteran's service-connected 
psychiatric disability on his industrial 
capabilities, and specifically, whether 
the veteran's service-connected 
psychiatric disability, to the exclusion 
of age and the existence or degree of 
non-service-connected disabilities, 
prevents employment.  The claims folder 
should be available for review in 
conjunction with the examination.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.

5.  Following the above, the RO should 
readjudicate the veteran's claim for 
entitlement to a total rating based on 
individual unemployability.  A 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should be given 
an adequate period of time in which to 
respond.  Then, if appropriate, the case 
should be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
an adverse outcome.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




